Pettit, J.
The appellant brought this suit against the ^appellees, to recover the possession of certain lands. There was an answer of general denial, under which all defences may ■be given in evidence in such a case as this. 2 G. & H. 283, •sec. 596. The case was tried by the court, and resulted in a •general finding for defendants.
The only question in the case is as to the sufficiency of the •evidence to sustain the finding. We have carefully read and examined it all, and think it fully warranted and sustains the 'finding, and that the finding ought not and could not legally have been otherwise. It clearly shows that the defendants, and those under whom they claim, had been in possession for more than thirty-five years, cultivating and claiming title to it against all persons. The plaintiff himself testified that he knew that the title to the lands had been in dispute for about twenty-five years.
The judgment is affirmed, at the costs of the appellant.